Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that at least one metal block disposed between the upper surface and the lower surface, and electrically connected to the first switch and/or the second switch; a clamping component electrically connected in parallel with the bridge arm through the carrier board; and a metal conductive component connected from a common node of the first switch and the second switch to an output terminal, wherein the metal conductive component is located at a side of the first switch and the second switch away from the upper surface. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Oomori (US 20190371773) discloses first switch (Tr1), second switch (Tr2), positive terminal (41), negative terminal (42), capacitor 20 in between first switch and second switch.
	Reusch (US 20140183550) discloses first switch (transistor 511, figure 6C), second switch (transistor 512), capacitor 510 connecting first switch and second switch, metal plate 503 between top surface and bottom surface of circuit board (500).
	Shirakawa (US 20040113268) discloses first switch (13a, figure 15), second switch (13b), metal conductor (46a, 46b), metal layer (12a, 12b), positive terminal (2), and negative terminal (3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BINH B TRAN/Primary Examiner, Art Unit 2848